United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 28, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10052
                         Summary Calendar



DRUCILLA BAKER,

                                    Plaintiff-Appellant,

versus

JOSEPH B. BOGAN, Warden, Federal Medical Center-Carswell,
in his individual capacity, ET AL.,

                                    Defendants,

JOHN T. RATHMAN, Associate Warden, Federal Medical Center-
Carswell, in his individual capacity; LOREN THACKERA, Facilities
Manager, Federal Medical Center-Carswell, in his individual
capacity; TERRY DAVIS, Facilities Supervisor, Federal Medical
Center-Carswell, in his individual capacity; ROBERT BRACKEN,
Safety Manager, Federal Medical Center-Carswell, in his
individual and official capacity; R. VASLIK, Safety Manager,
Federal Medical Center-Fort Worth, in his individual capacity,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-817-A
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Drucilla Baker, federal prisoner # 13571-064, appeals the

district court’s judgment dismissing her claims under Bivens v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10052
                                 -2-

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).    Baker argues that the district court erred in its

determination that her claims were barred by the statute of

limitations.   She argues that the district court should have

tolled the limitations period while she had a Federal Tort Claims

Act claim pending with the Federal Bureau of Prisons.    Baker did

not raise this issue in the district court and therefore this

court need not consider it.    See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999).    Moreover, even if this

court would allow tolling of the limitations period while the

Federal Tort Claims Act claim was pending, Baker’s complaint

would still be untimely.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.